DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, the statement “air to be conveyed” and “conveying air” are unclear.  Is the air being sent to the outlet or rerouted ? How is the air “conveyed”?

Claims 2, 4 are rejected due to their dependency on claims 1, 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purimitla (WO 2014/084796).
Purimitla discloses, regarding, 
Claims 1, 3, a wind turbine, comprising: a plurality of blades 134, 123, 136, each blade having an aerofoil profile and provided with a respective plurality of air outlets on a windward surface and leading edge thereof (see Fig. 3); an air distribution system 144 for conveying air to each air outlet; a pressurised air source 230, 112 configured to supply air to the air distribution system at a pressure above ambient pressure; and an air control system (see Fig. 4) for controlling a pressure of air to be conveyed to each outlet.  

Claims 2, 4, one of the plurality of air outlets may form part of an air amplifier (see abstract).
.



Claim(s) 1 – 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parera (US 2007/0014657).
Parera discloses, regarding, 
Claims 1, 3, a wind turbine, comprising: a plurality of blades (see Fig. 1), each blade having an aerofoil profile and provided with a respective plurality of air outlets on a windward surface and leading edge thereof (see Fig. 4); an air distribution system (see Fig. 2) for conveying air to each air outlet; a pressurised air source (see abstract) configured to supply air to the air distribution system at a pressure above ambient pressure; and an air control system for controlling a pressure of air to be conveyed to each outlet.  

Claims 2, 4, one of the plurality of air outlets may form part of an air amplifier (see abstract).

Regarding claims 3, 4, the method is disclose mutatis mutandis.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

May 11, 2021